DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/120,360, filed 9/3/2018, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “100” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
To overcome this rejection, Applicant is encouraged to change reference character “100” in Fig. 2 to read –200-- to match the description in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “510” in Fig. 5, “604” in Fig. 6B, and “810” and “812” in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "410" and "412" have both been used to designate access.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the symbols and equations presented in the column “Filter-Based Modulation Measurement” in Fig. 8 are blurry and unclear and are not readable and reproducible (i.e. printing or photocopying) for publication purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification recites “320” as a program store, while Fig. 3 recites “320” as RAM and EPROM.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  “the one or more physiological parameters is derived from photoplethysmography” should read --the one or more physiological parameters are derived from photoplethysmography--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the one or more physiological parameters is measure periodically” should read --the one or more physiological parameters are measured periodically--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“locator configured for determining the geophysical location of the person” in claims 6-8
“alerter configured for alerting the set of other persons of results of the analysis” in claims 6-8
“communicator for conveying location information of the person to the other persons in claims 6-8
“preventer configured for preventing the person from interfering with conveying….interfering with the alerting” in claims 6-8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the limitation of “locator”, the specification discloses global navigation systems such as GPS, GLONASS, IRNSS and QZNSS (see p9 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim limitations “alerter, communicator, and preventer” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
While the specification provides illustration of the system components including alerter and communicator (310, 314, and 312 in Fig. 3), the specification does not provide any description of corresponding structures being represented by the boxed illustrations of 310, 314, and 312 in Fig. 3. The specification further fails to provide any description of structures sufficient to perform the functional limitation associated with “preventer.” Therefore, in the absence of corresponding structure(s) for the limitations “alerter, communicator, and preventer,” there is insufficient written disclosure under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “alerter, communicator, and preventer” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
While the specification provides illustration of the system components including alerter and communicator (310, 314, and 312 in Fig. 3), the specification does not provide any description of corresponding structures being represented by the boxed illustrations of 310, 314, and 312 in Fig. 3. The specification further fails to provide any description of structures sufficient to perform the functional limitation associated with “preventer.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the geophysical location" in lines 10.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, Applicant should change “the geophysical location” to read –a geophysical location—. Dependent claims 2-5 are rejected for the same deficiency set forth for claim 1.
Claim 6 recites the limitation "the set of one or more physiological parameters" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, Applicant should change “the set of one or more physiological parameters” to read –a set of one or more physiological parameters—. Dependent claims 7 and 8 are rejected for the same deficiency set forth for claim 6.
Claim 8 recites the limitation "the activities" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 6 is directed to a health support system that comprises “a set of other persons” in line 2. Applicant is recommended to delete this claimed element and claims 7 and 8 as the health support system of claims 6-8 encompasses human organisms.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process of analyzing the series of look backs and receiving alerts) without significantly more.
Step 1
	The claimed invention in claims 1-8 is statutory subject matter as the claims recite a method for issuing an alert upon evidence of one or more medical conditions and a health support system.
Step 2A, Prong One
Regarding claims 1-8, the recited steps are directed to a mental process of performing concepts in a human mind or by a human using a pen and paper and organizing human activities (see MPEP 2106.04(a)(2) subsections (II) and (III)).
Regarding claims 1 and 6, the limitations of “establishing a baseline of values, analyzing the series of look backs, receiving the alert, periodic measurement, periodic recording, periodic detecting, and analysis based upon one or more physiological parameters” are a process, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgement, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional receiving print outs on paper of the look backs data and physiological parameters and then making a mental decision based on the information, and obtaining an alert through paper or communication means. Further, the limitation of “communicating alert” in claim 1 is directed to organizing human activities since communicating alert from person to other persons is nothing more than managing personal behavior or relationships or interactions between people.
Step 2A, Prong Two
	For claims 1-5, there is no additional limitations since the claimed method steps do not require any sensors or computer system to perform recited steps. For the limitation of the limitation of “communicating alert” in claim 1 and its dependent claims, even if this step is not being interpreted as organizing human activities as set forth above in the Step 2A, Prong One section, this limitation is nothing more than insignificant post-solution activity of providing an alert. For claims 6-8, the judicial exception is not integrated into a practical application. In particular, claims 6-8 recites the additional limitations of “a set of other persons, computer system, locator, alerter, communicator, and a preventer.” The limitations of “set of other persons” and “locator,” amounts to nothing more than a pre-solution of activity of data gathering. The limitations of “alerter, communicator, and a preventer” amounts to nothing more than a post-solution of activity of providing communicating and alerting based on results of performing the steps of establishing, detecting and analyzing. In addition, these limitations have been interpreted as programs associated with computer system in the absence of corresponding structure in the as-filed specification as set forth above the 112 section of this Office action. As such, the limitation “a computer system”, which is recited at a high-level of generality and amounts to nothing more than parts of a generic computer, is nothing more than merely including instructions to implement an abstract idea on a computer and does not integrate a judicial exception into practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ”set of other persons and locator” and “alerter, communicator, and a preventer” amount to nothing more than pre-solution and post-solution activity of data gathering and communicating results, respectively, which do not amount to an inventive concept. In addition, “locator” is recited at a high level of generality that is well-known basic Global Positioning System (GPS as set forth in the p9 of the specification). Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  In this case, elements of general computer are being used to implement the abstract idea of analysis based upon one or more physiological parameters of the addicted person.
Regarding dependent claims 2-5, the limitations of claims 2-5 further defines physiological parameters and medical conditions already indicated as being directed to abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 18-20 of copending Application No. 16/120,360, filed 9/3/2018 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event of correcting priority to 16/120,360 as set forth above in the Priority section, this provisional double patenting rejection will be withdrawn.
The following table compares the claims of the present application (17/231175) with the claims of the reference application (16/120360).
Dependent Claims of the Present Application (17/231175)
Claims of the Reference Application (16/120360)
1. A method for issuing an alert upon evidence of one or more medical conditions, comprising: establishing a baseline of values for a set of one or more physiological parameters for a person; said establishing being derived from measurement over at least one Circadian period; the baseline further establishing in-range and out-of- range conditions for each such physiological parameter; periodic measurement of the set of physiological parameters at pre-determined intervals; periodic recording of the set of physiological parameters at the pre-determined intervals; periodic detecting and recording the geophysical location of the person; revising the baseline based upon the periodic recording of the set of physiological parameters; performing a series of look backs at previously recorded physical parameters upon one or more periodic measurements being out of range; analyzing the series of look backs according to a set of prescribed patterns for detecting the one or more medical conditions; communicating an alert upon detecting the existence of the one or more medical conditions and the geophysical location of the person; wherein the alert is communicated to the person and to one or more other persons; wherein the one or more other persons comprise one or more networks of persons acting in private or professional capacity and who have a right and need to receive the alert; and wherein the person is prevented from interfering with the method.
1. A method for issuing an alert upon evidence of one or more medical conditions, comprising: establishing a baseline of values for a set of one or more physiological parameters for a person; said establishing being derived from measurement over at least one Circadian period; the baseline further establishing in-range and out-of- range conditions for each such physiological parameter; periodic measurement of the set of physiological parameters at pre-determined intervals; periodic recording of the set of physiological parameters at the pre-determined intervals; periodic detecting and recording the geophysical location of the person; revising the baseline based upon the periodic recording of the set of physiological parameters; performing a series of look backs at previously recorded physical parameters upon one or more periodic measurements being out of range; analyzing the series of look backs according to a set of prescribed patterns for detecting the one or more medical conditions; communicating an alert upon detecting the existence of the one or more medical conditions and the geophysical location of the person; wherein the alert is communicated to the person and to one or more other persons; wherein the one or more other persons comprise one or more networks of persons acting in private or professional capacity and who have a right and need to receive the alert; and wherein the person is prevented from interfering with the method.
2. The method of claim 1 wherein the set of one or more physiological parameters comprises heart rate, blood oxygen level, respiration rate derived from heart rate, and activity.
2. The method of claim 1 wherein the set of one or more physiological parameters comprises heart rate, blood oxygen level, respiration rate derived from heart rate, and activity.
3. The method of any of claims 1 wherein the one or more medical conditions comprises use of narcotics, wherein the use ranges from no use to overdose.
3. The method of any of claims 1 wherein the one or more medical conditions comprises use of narcotics, wherein the use ranges from no use to overdose.
4. The method of any of claims 1 wherein the one or more medical conditions comprises tachydysrhythmia
4. The method of any of claims 1 wherein the one or more medical conditions comprises tachydysrhythmia.
5. The method of any of claim 1 wherein the one or more physiological parameters is derived from photoplethysmography.
5. The method of any of claim 1 wherein the one or more physiological parameters is derived from photoplethysmography.
6. A health support system for an addicted person comprising: a set of other persons having a legal right and need to know geophysical location and medical condition of the addicted person; a computer system configured for forming an analysis based upon one of more physiological parameters of the addicted person, wherein the one or more physiological parameters is measure periodically; a locator configured for determining the geophysical location of the person; an alerter configured for alerting the set of other persons of results of the analysis, wherein the analysis further comprises establishing a baseline of values for the set of one or more physiological parameters for a person, said establishing being derived from measurement over at least one Circadian period; the baseline further establishing in-range and out-of- range conditions for each physiological parameter; periodic measurement of the set of physiological parameters at intervals; periodic recording of the set of physiological parameters at the intervals; periodic detecting and recording the geophysical location of the person; adjusting the baseline based upon the periodic recording of the set of physiological parameters; upon one or more periodic measurements being out of range, perform a series of look backs at previously recorded physical parameters; a communicator for conveying location information of the person to the other persons; and a preventer configured for preventing the person from interfering with the conveying of the geophysical information to the other persons and preventing interfering with the alerting.
18. A health support system for an addicted person comprising: a set of other persons having a legal right and need to know geophysical location and medical condition of the addicted person; a computer system configured for forming an analysis based upon one of more physiological parameters of the addicted person, wherein the one or more physiological parameters is measure periodically; a locator configured for determining the geophysical location of the person; an alerter configured for alerting the set of other persons of results of the analysis, wherein the analysis further comprises establishing a baseline of values for the set of one or more physiological parameters for a person, said establishing being derived from measurement over at least one Circadian period; the baseline further establishing in-range and out-of- range conditions for each physiological parameter; periodic measurement of the set of physiological parameters at intervals; periodic recording of the set of physiological parameters at the intervals; periodic detecting and recording the geophysical location of the person; adjusting the baseline based upon the periodic recording of the set of physiological parameters; upon one or more periodic measurements being out of range, perform a series of look backs at previously recorded physical parameters; a communicator for conveying location information of the person to the other persons; and a preventer configured for preventing the person from interfering with the conveying of the geophysical information to the other persons and preventing interfering with the alerting.
7. The health support system of claim 6 wherein the other persons comprise a set of one or private persons.
19. The health support system of claim 18 wherein the other persons comprise a set of one or private persons.
8. The health support system of claim 6 wherein the other persons comprise a set of persons empowered by courts of appropriate jurisdiction to monitor the activities of the person.
20. The health support system of claim 18 wherein the other persons comprise a set of persons empowered by courts of appropriate jurisdiction to monitor the activities of the person.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Utley (US 20170055573 filed on 9/7/16) in view of St. John (US 20150123766 filed on 10/30/2014) and Williams (US 20190340906 filed on 7/19/19).
Regarding claim 1, Utley teaches a method for issuing an alert upon evidence of one or more medical conditions (¶108-warning indicators), comprising: establishing a baseline of values for a set of one or more physiological parameters for a person (¶65-baseline for a patient’s vital signs); said establishing being derived from measurement over at least one Circadian period (Fig. 5 and ¶92); the baseline further establishing in-range and out-of-range conditions for each such physiological parameter (¶129-SpCO level exceeding a specified threshold); periodic measurement of the set of physiological parameters at pre-determined intervals (¶87-receives measurements from device 102 periodically, Fig. 4-intervals of measurements, and ¶90); periodic recording of the set of physiological parameters at the pre-determined intervals (¶90 and Fig. 4-recording of physiological parameters at the intervals); revising the baseline based upon the periodic recording of the set of physiological parameters (¶143-adjust settings, such as baseline, thresholds…for each patient based on their five-day run-in diagnostic period); and communicating an alert upon detecting the existence of the one or more medical conditions (¶108-alerts when warning indicators are activated) and the geophysical location of the person (¶72-communication, geographic location).
	St. John relates generally to a method and system for escalating biometric identification, wherein the goal is to track a person's location, and when appropriate, to monitor and evaluate his or her activities (¶2). More particularly, the present disclosure is directed to a method and system for escalating biometric identification tests on a smartphone or a client device, with multi-biometric capability and wearable biological signal sensors to enhance the capability monitoring systems (¶2). St. John further teaches the method in claim 1 using the following steps:
periodic detecting and recording the geophysical location of the person (¶27-continuous GPS location; ¶69-GPS location data can be stored by the data store unit 132 for future processing); 
performing a series of look backs at previously recorded physical parameters upon one or more periodic measurements being out of range (¶63-the biometric matching and identifying unit 128 can determine if there are measurable changes in the available biological signals compared to previous samples and if those changes indicate possible alcohol or other prohibited substance use); 
analyzing the series of look backs according to a set of prescribed patterns for detecting the one or more medical conditions (¶63-based on such comparison, the biometric matching and identifying unit 128 can determine that the person is potentially under an influence of alcohol or drug use); 
and wherein the alert is communicated to the person and to one or more other persons (¶55); wherein the one or more other persons comprise one or more networks of persons acting in private or professional capacity and who have a right and need to receive the alert (¶20; ¶21-notifying the supervising officer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include periodic detecting and recording of the geophysical location of the person, performing a series of look backs at previously recorded physical parameters upon one or more periodic measurements being out of range, analyzing the series of look backs according to a set of prescribed patterns for detecting the one or more medical conditions, and wherein the alert is communicated to the person and to one or more other persons of St. John in the method of Utley in order to monitor an individual’s geographical location and biometric identification as a component of a court-ordered supervision program (St. John, ¶17) and communicate with a client device or a smartphone to authenticate the offender and confirm that the offender is not engaging in prohibited activity (St. John, ¶39).
Williams relates generally to systems and methods for monitoring for and preempting pre-identified restriction violation-related behavior(s) of persons under restriction (¶2). Williams further teaches the parolee bracelet having a variety of additional sensors detect tampering (including matching pre-identified sounds and vibrations with measurements taken by the bracelet), as well as activating other sensors outside the bracelet upon first (local) detection of possible tampering (¶295). Williams further teaches the method in claim 1 using the following steps:
wherein the person is prevented from interfering with the method (¶295-the parolee bracelet has a variety of additional sensors detect tampering (including matching pre-identified sounds and vibrations with measurements taken by the bracelet), as well as activating other sensors outside the bracelet upon first (local) detection of possible tampering).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the person is prevented from interfering with the method of Williams in Utley in order to have a subject know that there is tampering detection to prevent any interference with the method.
Regarding claim 2, Utley teaches wherein the set of one or more physiological parameters comprises heart rate (¶57-heart rate).
Regarding claim 3, Utley in view of St. John and Williams teaches the method of any of claims 1 wherein the one or more medical conditions comprises use of narcotics (¶159-narcotics). However, Utley does not teach wherein the use ranges from no use to overdose. St. John teaches wherein the use ranges from no use to overdose (¶63-if the results are within an expected range that indicates that the person is not under an influence of alcohol or drug use; identifying unit 128 can determine that the person is potentially under an influence of alcohol or drug use).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the use ranges from no use to overdose of St. John in Utley in order to determine whether the person is potentially under an influence of alcohol or drug use (St. John, ¶63).
Regarding claim 4, Utley teaches wherein the one or more medical conditions comprises tachydysrhythmia (¶60-tachycardia).  
Regarding claim 5, Utley teaches wherein the one or more physiological parameters is derived from photoplethysmography (¶72-PPG-based sensors).  
Regarding claim 6, Utley teaches a computer system configured for forming an analysis based upon one of more physiological parameters of the addicted person, wherein the one or more physiological parameters is measure periodically (¶59-wearable device, parameters may be measured real-time or near real time, received data may be compiled, analyzed for trends, and correlated in real time); establishing a baseline of values for the set of one or more physiological parameters for a person (¶65-baseline for a patient’s vital signs), said establishing being derived from measurement over at least one Circadian period (Fig. 5 and ¶92); the baseline further establishing in-range and out-of- range conditions for each physiological parameter (¶129-SpCO level exceeding a specified threshold); periodic measurement of the set of physiological parameters at intervals (¶87-receives measurements from device 102 periodically, Fig. 4-intervals of measurements, and ¶90); periodic recording of the set of physiological parameters at the intervals (¶90 and Fig. 4-recording of physiological parameters at the intervals); and adjusting the baseline based upon the periodic recording of the set of physiological parameters (¶143-adjust settings, such as baseline, thresholds…for each patient based on their five-day run-in diagnostic period).
St. John relates generally to a method and system for escalating biometric identification, wherein the goal is to track a person's location, and when appropriate, to monitor and evaluate his or her activities (¶2). More particularly, the present disclosure is directed to a method and system for escalating biometric identification tests on a smartphone or a client device, with multi-biometric capability and wearable biological signal sensors to enhance the capability monitoring systems (¶2). St. John further teaches the system in claim 6 using the following steps:
a health support system for an addicted person comprising: a set of other persons having a legal right and need to know geophysical location and medical condition of the addicted person (¶17-court ordered supervision program, ¶21, ¶27-continuous GPS location and biological signal monitoring); 
a locator configured for determining the geophysical location of the person (¶27-continuous GPS location); 
an alerter configured for alerting the set of other persons of results (¶87-biological signal analysis and alerts) of the analysis, wherein the analysis further comprises periodic detecting and recording the geophysical location of the person (¶27-continuous GPS location; ¶69-GPS location data can be stored by the data store unit 132 for future processing); 
upon one or more periodic measurements being out of range, perform a series of look backs at previously recorded physical parameters (¶63-the biometric matching and identifying unit 128 can determine if there are measurable changes in the available biological signals compared to previous samples and if those changes indicate possible alcohol or other prohibited substance use); 
and a communicator for conveying location information of the person to the other persons (¶18-client device may be any device capable of communicating with a server computer via a network; ¶21-notifying the supervising officer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include a health support system, a locator configured for determining the geophysical location of the person, an alerter, analysis, performing a series of loo backs at previously record physical parameters, and a communicator of St. John in the system of Utley in order to monitor an individual’s geographical location and biometric identification as a component of a court-ordered supervision program (St. John, ¶17) and communicate with a client device or a smartphone to authenticate the offender and confirm that the offender is not engaging in prohibited activity (St. John, ¶39).
Williams relates generally to systems and methods for monitoring for and preempting pre-identified restriction violation-related behavior(s) of persons under restriction (¶2). Williams further teaches the parolee bracelet having a variety of additional sensors detect tampering (including matching pre-identified sounds and vibrations with measurements taken by the bracelet), as well as activating other sensors outside the bracelet upon first (local) detection of possible tampering (¶295). Williams further teaches the system in claim 6 using the following steps:
a preventer configured for preventing the person from interfering with the conveying of the geophysical information to the other persons and preventing interfering with the alerting (¶295-the parolee bracelet has a variety of additional sensors detect tampering (including matching pre-identified sounds and vibrations with measurements taken by the bracelet), as well as activating other sensors outside the bracelet upon first (local) detection of possible tampering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a preventer configured for preventing the person from interfering with the conveying of the geophysical information to the other persons and preventing interfering with the alerting of Williams in Utley in order to have a subject know that there is tampering detection to prevent any interference with the method.
Regarding claim 7, Utley in view of St. John and Williams teaches the health support system of claim 6. However, Utley does not teach wherein the other persons comprise a set of one or private persons. St. John teaches wherein the other persons comprise a set of one or private persons (¶21-the supervising officer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the other persons comprise a set of one or private persons of St. John of the system in Utley in order to notify the supervising officer if the offender does something wrong (St. John, ¶20).
Regarding claim 8, Utley in view of St. John and Williams teaches the health support system of claim 6. However, Utley does not teach wherein the other persons comprise a set of persons empowered by courts of appropriate jurisdiction to monitor the activities of the person. St. John teaches wherein the other persons comprise a set of persons empowered by courts of appropriate jurisdiction to monitor the activities of the person (¶17-court-ordered supervision program…and the reporting of the information gathered).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the other persons comprise a set of persons empowered by courts of appropriate jurisdiction to monitor the activities of the person of St. John in the system of Utley in order to notify the supervising officer if the offender does something wrong (St. John, ¶20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792              

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792